DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1, 3, 5-13, 21-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/22/20.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14-16, 18, 20, 23 are rejected under 35 U.S.C. 102(a)(1) and (2) as being anticipated by US 2012/0079630 A1 [Ginger].

Regarding Claim 14:
Ginger teaches a method for measuring the time-evolution of charge or polarization induced by light in a sample (abstract), comprising the steps of: 
providing an atomic force microscope (AFM) in operating condition (Fig. 1c (205, 207)) including a light source for illumination of a sample ((225), para 81) and a voltage source (para 78 notes that the tip is held at a potential, also note Fig. 3a (VBias)); 
obtaining a reference measurement of at least one of an amplitude, a frequency, and a phase of a cantilever of the operating AFM (Fig. 1D (Dark section); 
applying, with the voltage source, a ΔV pulse between the cantilever and the sample (VBias applied to Tip creates a ΔV pulse during illumination of the sample), and illuminating the sample with a light pulse from the light source (Fig. 1D (Light On)); and 
determining at least one of a change in the cantilever amplitude or phase versus a duration of ΔV pulse or a duration of the light pulse (Fig. 1D, bottom right graph).

Regarding Claim 15:
Ginger teaches the method of claim 14, further comprising triggering a timing component operatively coupled to the AFM (Fig. 1D shows that time is recorded). 

Regarding Claim 16:
Ginger teaches the method of claim 15, wherein the step of applying the ΔV between the cantilever and the sample and illuminating the sample with the light pulse occurs for a length of time programmed at the timing component (Fig. 3a Locked Trigger Circuitry; Claim 1). 

Regarding Claim 18:
Ginger teaches the method of claim 14, further comprising detecting deflection of the cantilever (paras 46, 57) via a photodetector of the AFM (Fig. 2a Photodiode). 

Regarding Claim 20:
Ginger teaches the method of claim 15, wherein the timing component is a gated cantilever clock (para 117, the deflection signal becomes a clock signal, but is only passed at certain instances. That is to say, it is gated.).

Regarding Claim 23:
Ginger teaches the method of claim 16, further comprising terminating illumination of the sample with the light pulse after the length of time (Fig. 1D shows that the perturbation, i.e. the illumination, is transient. Paras 66, 85 demonstrate the perturbation is terminated at the end of the triggering circuit’s triggered length of time.).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ginger.

Regarding Claim 17:
Ginger teaches the method of claim 16, but fails to explicitly teach the step of terminating application of the ΔV pulse between the cantilever and the sample after the length of time. Nonetheless, it would have been obvious to one of ordinary skill in the art before the effective time of filing to turn off the VBias applied between the cantilever and the sample at the conclusion of the experiment, which is turn is after the “length of time.” One would have been motivated to do so since this would allow parts to be replaced or repaired without risk of accidental discharge.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ginger in view of Karatay, Durmus U., et al. "Fast time-resolved electrostatic force microscopy: Achieving sub-cycle time resolution." Review of Scientific Instruments 87.5 (2016): 053702 [Karatay].

Regarding Claim 19:
Ginger teaches the method of claim 14, but fails to explicitly teach that the sample is an organic photovoltaic (OPV) material. Karatay teaches using electrostatic force microscopy, a process akin to that claimed and used in Ginger, to examine an organic photo-voltaic sample (section V, second paragraph). One would have been motivated to do so since Ginger suggests applying the technique at issue to examine solar cells (para 89), which includes the OPV of Karatay. 
Allowable Subject Matter
Claims 24-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT A STOFFA whose telephone number is (571)270-1782.  The examiner can normally be reached on M-F 0700-2000 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 5712722293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WYATT STOFFA
Primary Examiner
Art Unit 2881



/WYATT A STOFFA/Primary Examiner, Art Unit 2881